Citation Nr: 1011188	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-35 819	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for left 
hip total arthroplasty, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased initial evaluation for right 
hip total arthroplasty, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased initial evaluation for left 
total knee replacement, currently evaluated as 60 percent 
disabling.

4.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the thoracolumbar spine, 
currently evaluated as 20 percent disabling.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1986 until March 
2005 with a prior period of active duty for training from 
August 1983 until November 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1986 until March 2005, with a prior period of active duty for 
training from August 1983 until November 1983.

2.	On February 17, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has submitted a February 2010 statement which 
indicated he was satisfied by the 100 percent disability 
rating and wished to withdraw his appeal.  The Veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


